COXE, District Judge
(orally). The importations in question consist of mohair braids made of the hair of the Angora goat. The importers insist that they were properly dutiable under paragraph 286 of the act of 1894. They were imported February 12, 1894, and withdrawn for consumption in October, 1894, the act of 1894 in the meantime having gone into effect. The collector assessed them for duty under the act of 1890, and refused to give the importer the benefit of the reductions of the act of 1894, upon the ground that the importations were manufactures of wool, as to which the reduction Was suspended until January 1, 1895, by paragraph 297 of said act of 1894. Upon the evidence before the board their conclusion was correct; but since that decision evidence has been taken in this court which proves beyond question that the importations were as above stated, and were not wool. The decision of the board must be reversed within the doctrine of U. S. v. Klumpp, 169 U. S. 209, 18 Sup. Ct. 311, 42 L. Ed. 720, and Oppenheimer v. U. S. (C. C.) 90 Fed. 796.